2021 UT 20

                              IN THE

      SUPREME COURT OF THE STATE OF UTAH

              In the matter of the adoption of C.C.,
              a person under eighteen years of age.

                              J.S.P.,
                             Appellant,
                                 v.
                        C.D.C. and M.L.S.,
                            Appellees.

                          No. 20190627
                     Heard February 10, 2021
                       Filed June 10, 2021

           On Certification from the Court of Appeals

                 Fourth District, American Fork
                 The Honorable Roger W. Griffin
                         No. 172100011

                            Attorneys:
       Benjamin B. Grindstaff, Salt Lake City, for appellant
   Larry S. Jenkins, Lance D. Rich, Salt Lake City, for appellees

ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                 and JUSTICE PETERSEN joined.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 This is an appeal from the entry of a final order of
adoption. The adoption was challenged in the district court by the
child‘s putative father, J.S.P. J.S.P. sought to intervene on the
ground that he was the presumed father of the child (C.C.) under
Utah Code section 78B-15-204(1)(c), asserting he had entered into
an attempted marriage with C.C.‘s mother prior to the child‘s
birth and the child had been born during that marriage. The
district court granted the motion to intervene but later dismissed
                      In re Adoption of C.C.
                       Opinion of the Court
J.S.P. on a motion for partial summary judgment. In so doing, the
court held that J.S.P. was not the presumed father because the
marriage he had entered into with the birth mother (K.C.) was
invalid given that K.C. was still married to another man on the
date of the marriage to J.S.P.
    ¶2 J.S.P. made an initial attempt to appeal this decision
(prior to the entry of the final adoption order) but abandoned the
appeal after the court of appeals asked for briefing on whether the
order dismissing J.S.P. was a final, appealable order. The adoption
action then went forward in the district court, culminating in the
entry of a final order of adoption.
    ¶3 J.S.P. then filed this appeal, asserting that the district
court erred in dismissing him on partial summary judgment. The
adoptive parents defend the district court‘s decision. They also
challenge our jurisdiction, asserting that the decision dismissing
J.S.P. on partial summary judgment was a final, appealable order
and that the appeal from the final adoption order was accordingly
untimely.
    ¶4 We conclude that the appeal was timely and hold that the
district court erred in dismissing J.S.P. from the adoption action.
The decision on partial summary judgment was not final and we
accordingly have appellate jurisdiction. And the district court
erred in dismissing J.S.P. because (a) the marriage between J.S.P.
and K.C., while legally invalid, was entered into ―in apparent
compliance with law‖ under Utah Code section 78B-15-204(1)(c);
and (b) the child was born ―during the invalid marriage‖ and
before that marriage was terminated by ―death, annulment,
declaration of invalidity, or divorce or after a decree of
separation.‖ See UTAH CODE § 78B-15-204(1)(c).
                                  I
   ¶5 J.S.P. and K.C. sought to solemnize a marriage in New
Hampshire in November 2013. They requested and received a
marriage license, participated in a marriage ceremony, and
received a certificate evidencing the ―fact of the[ir] marriage.‖ See
N.H. REV. STAT. § 457:38 (stating that a marriage certificate is
―evidence of the fact of‖ a marriage in New Hampshire).
    ¶6 The couple thereafter lived together in various states,
went through some difficult times, and allegedly made several
attempts to conceive a child. Many of the details are matters of
dispute—and of no particular relevance to this appeal. But it is
undisputed that K.C. became pregnant with J.S.P.‘s child in late
2016, when the couple was again living in New Hampshire. Soon
                                 2
                        Cite as: 2021 UT 20
                       Opinion of the Court

thereafter, K.C. apparently told J.S.P. that she was leaving him
and would be staying with family in Texas and Arizona. She left.
And over the ensuing weeks, she also identified other locations
where she planned to stay. Eventually she told J.S.P. that she was
in Utah and would remain in Utah until the baby was born.
   ¶7 K.C. gave birth to C.C. on August 14, 2017, in Utah
County. Two days later, K.C. signed a relinquishment of her
parental rights and consent to placement of C.C. for adoption. The
signed documents included sworn statements from K.C. attesting
that she was unmarried but that J.S.P. was the potential father of
the child—allegations made in light of K.C.‘s knowledge that her
2013 marriage to J.S.P. had been entered into at a time when she
was still married to another man. See N.H. REV. STAT. § 458:1
(providing that a marriage entered into by a person who has a
former, living spouse is ―absolutely void without any legal
process‖ if the person knows that the former marriage has ―not
been legally dissolved‖).
    ¶8 The adoptive parents filed a petition for adoption in the
district court on August 17, 2017. Thereafter, they also filed a
motion for temporary custody and determination of parental
rights. In connection with that motion, the adoptive parents
submitted results of paternity searches from Utah and New
Hampshire, demonstrating that no putative father had claimed
paternity of the child before the mother relinquished her rights.
   ¶9 The district court entered an order of temporary custody
and determination of parental rights on September 20, 2017. In so
doing, the court determined that K.C. had relinquished her
parental rights, concluded that no putative father had taken any
steps to establish paternity in either Utah or New Hampshire, and
held that the putative father was not entitled to receive notice nor
required to consent to the adoption under Utah law.
    ¶10 Two days later, J.S.P. filed a petition for custody and
paternity and notice of commencement of paternity proceedings
in the district court. He also filed a verified petition for custody
and paternity with the Utah Department of Vital Statistics. In
these petitions, J.S.P. acknowledged that he and K.C. were not
married but asserted that they ―at one time maintained a romantic
relationship from which [C.C.] was born.‖
    ¶11 The adoptive parents responded by filing a motion in the
adoption action. Their motion asked the district court to confirm
its determination of parental rights. The district court granted that

                                 3
                          In re Adoption of C.C.
                          Opinion of the Court
motion. It concluded that J.S.P. was an unmarried biological father
who had failed to fulfill statutory prerequisites to his right to
withhold consent to adoption.1 And it accordingly held that the
adoption could proceed without J.S.P.‘s consent.
    ¶12 J.S.P. next filed a motion to intervene in the adoption
proceeding. He claimed a right of intervention by statute—under
Utah Code section 78B-15-204(1)(c). Citing this provision, J.S.P.
asserted that he was the ―presumed‖ father of C.C. because he
had married K.C. ―in apparent compliance with law‖ before
C.C.‘s birth and C.C. had been born ―during the invalid marriage
or within 300 days after its termination by death, annulment,
declaration of invalidity, or divorce or after a decree of
separation.‖ UTAH CODE § 78B-15-204(1)(c). On this basis, J.S.P.
also asserted that his consent was required for the adoption of
C.C. See id. § 78B-6-120(1) (providing that consent to adoption is
required from a person ―recognized as the father or mother of the
proposed adoptee‖ under section 78B-15-204).
    ¶13 The district court granted the motion to intervene,
opening the door to discovery on the question whether J.S.P.
could ultimately qualify as a presumed father. Some of the
discovery focused on the timing of J.S.P.‘s knowledge that his
marriage to K.C. had been bigamous (and thus invalid). The
adoptive parents discovered tax filings from 2015 and 2016 and
other documents executed as early as March 2014, suggesting that
J.S.P. had considered himself to be single during that time frame.
With those documents in hand, the adoptive parents filed a
motion for partial summary judgment, asking the court to
conclude as a matter of law that J.S.P. could not qualify as the
presumed father under section 78B-15-204(1)(c).
   ¶14 The district court granted that motion. It noted that it was
undisputed that the couple had sought to solemnize the 2013
marriage at a time when K.C.‘s former marriage was still intact.
And it held that the 2013 marriage accordingly was ―absolutely
void without any legal process‖ under New Hampshire law.
______________________________________________________________________________
    1See UTAH CODE §§ 78B-6-121(3), -122(1) (establishing that an
unmarried biological father is entitled to notice of adoption and
right to withhold consent for adoption only upon initiating a
proceeding to establish his paternity of the child and submitting
an affidavit setting forth plans for care of the child and agreeing to
pay certain expenses).


                                      4
                         Cite as: 2021 UT 20
                       Opinion of the Court

Alternatively, the court concluded that the 2013 marriage
―terminated‖ the day J.S.P. and K.C. entered into it—or at the
latest once J.S.P. discovered that K.C.‘s previous marriage was still
intact (which, in the district court‘s view, was in November 2015
when K.C. learned that her divorce from her ex-husband had been
finalized). Because J.S.P. could not qualify as the presumed father
of C.C., the district court concluded that his consent to the
adoption was not required and held that he was ―not entitled to
participate‖ in the proceedings and ―must be dismissed with
prejudice as a party.‖
   ¶15 J.S.P. filed a notice of appeal within 30 days of entry of the
order dismissing him on summary judgment. No final adoption
order had yet been entered, however, and the court of appeals
thus issued an order asking the parties to brief the question
whether the court had appellate jurisdiction. And J.S.P.
abandoned his appeal after the adoptive parents submitted a brief
asserting that the court lacked appellate jurisdiction because the
decision on partial summary judgment was not a final, appealable
order.
    ¶16 The adoption proceedings thereafter went forward in the
district court. A final adoption order was entered in June 2019.
And J.S.P. then filed a new notice of appeal, initiating the case that
is before us today.
                                  II
    ¶17 Two sets of questions are presented for our review. The
first is raised by a challenge to our appellate jurisdiction. The
second goes to the merits of the district court‘s determination that
J.S.P. is not C.C.‘s presumed father under Utah Code section 78B-
15-204(1)(c). We conclude that we have jurisdiction and hold that
the district court erred in its determination that J.S.P. is not the
presumed father.
                                  A
    ¶18 An appeal of right is available upon entry of a final
judgment. UTAH R. APP. P. 3(a)(1). Such an appeal must be filed
―within 30 days after the date of entry of the judgment or order‖
challenged by the appellant. Id. 4(a). The timing requirement is
jurisdictional. If the notice of appeal is filed outside the 30-day
period, the appellate court generally lacks jurisdiction. See
Christensen v. State Tax Comm’n, 2020 UT 45, ¶ 33, 469 P.3d 962
(stating that ―failure to file a timely notice of appeal prevents us
from exercising jurisdiction. . . . subject to overrides or exceptions

                                  5
                       In re Adoption of C.C.
                       Opinion of the Court
set forth in our case law and in our rules of procedure‖ (citation
and internal quotation marks omitted)).
    ¶19 The adoptive parents question the timeliness of the notice
of appeal filed by J.S.P. here. They ask us to treat the decision
dismissing J.S.P. on summary judgment as an order triggering an
immediate appeal of right. And because J.S.P. abandoned the
appeal he took from that order and waited to file a new notice of
appeal until much later (after the subsequent entry of the final
adoption order), the adoptive parents ask us to conclude that
J.S.P.‘s appeal was untimely and to hold that we thus lack
appellate jurisdiction.
   ¶20 We decline this request. We conclude that J.S.P. had no
appeal of right until the entry of the final adoption order. And we
accordingly hold that the notice of appeal was timely because it
was filed within 30 days of the entry of the final judgment.
    ¶21 An appeal of right is generally triggered only by the entry
of a final judgment. And a final judgment is one that ―adjudicates
all claims and the rights and liabilities of all parties‖ to a
proceeding. UTAH R. CIV. P. 54(a). The summary judgment order
was not such a judgment. It conclusively held that J.S.P. did not
qualify as a presumed father and that his consent was thus not
required for the adoption. But that left other claims and rights to
be resolved in the adoption action. The principal matter was not
resolved until the adoptive parents‘ rights were established and
the child‘s new status was finally decided in the final order of
adoption. W. Water, LLC v. Olds, 2008 UT 18, ¶ 46, 184 P.3d 578
(explaining that ―an adoption decree is a final order that alters the
legal relationship between the parents, the child, and the court‖
(citing State ex rel. B.B., 2004 UT 39, ¶¶ 14–16, 94 P.3d 252)). Until
that order was entered, not all of the parties‘ claims, rights, and
liabilities had been adjudicated.
    ¶22 The adoptive parents nonetheless ask us to treat the
summary judgment order as an order triggering an immediate
appeal of right. They note that some orders that are nonfinal in
the above sense are nonetheless treated as doing so. And they ask
us to analogize the order in question here to the kinds of orders
treated as immediately appealable under our law.
    ¶23 We take the threshold point. ―The general prohibition on
interlocutory appeals is of course subject to exceptions.‖ Wash.
Townhomes, LLC v. Wash. Cnty. Water Conservancy Dist., 2016 UT
43, ¶ 6, 388 P.3d 753. Some nonfinal orders may trigger an
immediate appeal of right as ―expressly authorized by statute.‖ Id.

                                  6
                         Cite as: 2021 UT 20
                       Opinion of the Court

(citation and internal quotation marks omitted). Other such orders
may give rise to an appeal under ―our rules of procedure.‖ Id.
And our case law has also recognized at least one additional
exception to the general rule: An order denying a motion to
intervene has long been treated as immediately appealable. See
Millard Cnty. v. State Tax Comm’n ex rel. Intermountain Power
Agency, 823 P.2d 459, 461 (Utah 1991) (citing cases).
    ¶24 No such exception is available here, however. An order of
parental termination may trigger an immediate appeal of right
when entered in the juvenile court. See UTAH CODE § 78A-6-
1109(2) (providing for an appeal of right from an order entered by
the juvenile court in ―abuse, neglect, dependency, termination,
and adoption proceedings‖); C.M.F. v. State (State ex rel. A.F.), 2007
UT 69, ¶ 4, 167 P.3d 1070 (stating that such an order triggers an
immediate appeal of right when it conclusively ―effects a change
in the status of the child‖). But the cited statute applies only to
orders entered in the juvenile court. And the district court order at
issue did not effect a formal termination of parental rights in any
event; it simply held that the adoptive parents had established as
a matter of law that J.S.P. was not C.C.‘s presumed father. A
parental termination order was entered in the district court. But
that did not happen until the entry of the final adoption order, in
which the district court held that C.C.‘s ―natural parents‖ were
―permanently deprived of all parental rights.‖
     ¶25 The order granting partial summary judgment was
likewise not a denial of a motion to intervene. J.S.P.‘s motion to
intervene was granted by the district court. And once J.S.P. was
allowed to participate as a party, he was on equal footing with all
other parties. His subsequent dismissal thus could not produce a
final, appealable order if the order dismissing him ―adjudicate[d]
fewer than all the claims or the rights and liabilities of fewer than
all the parties.‖ UTAH R. CIV. P. 54(b).
    ¶26 This is the settled rule under the counterpart provisions of
the federal rules. An ―intervenor, once allowed to become a party,
is treated the same way as any other party.‖ 15B CHARLES ALAN
WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL
PRACTICE AND PROCEDURE § 3914.18 (2d ed. 2020). For that reason,
―[i]f intervention is allowed and the intervenor is thereafter
dismissed, appeal is available only if final judgment is entered
under Civil Rule 54(b).‖ Id.
   ¶27 This is consistent with our understanding of our Utah
rules. Once J.S.P.‘s motion to intervene was granted, he became a

                                  7
                       In re Adoption of C.C.
                        Opinion of the Court
full-fledged party to the proceeding in every respect. With that in
mind, his subsequent dismissal from the action could not trigger
an immediate appeal of right unless the decision was certified for
immediate appeal under civil rule 54(b)—upon a determination
that there had been a final adjudication of his rights and an
express determination ―that there [was] no just reason for delay.‖
UTAH R. CIV. P. 54(b). Absent such certification and determination,
an order that ―adjudicates fewer than all the claims or the rights
and liabilities of fewer than all the parties does not end the action
as to any of the claims or parties,‖ id., and is accordingly subject to
challenge on appeal from entry of the eventual final judgment.
    ¶28 We uphold our appellate jurisdiction on this basis. We
conclude that the summary judgment order adjudicating J.S.P.‘s
rights and dismissing him from the proceeding was not a final
order and did not give rise to an immediate appeal of right.
Because there was no certification of an appealable order under
rule 54(b), the summary judgment order did not terminate the
action and J.S.P. was free to await the entry of final judgment to
pursue an appeal.
    ¶29 In so holding we are not suggesting that the course taken
by J.S.P. was the only one available in these circumstances. One or
more of the parties could have sought certification under rule
54(b). And with the benefit of hindsight, such a course may have
been the better option in a case like this one. A 54(b) certification
order could have foreclosed the disruption and delay that resulted
from the decision to await a final judgment. And in future cases,
such certification may well be appropriate where there is a
perceived risk of delay or disruption of the establishment of a
child‘s placement for adoption. See UTAH CODE § 78B-6-102(5)(a)
(legislative finding that ―the state has a compelling interest in
providing stable and permanent homes for adoptive children in a
prompt manner, [and] in preventing the disruption of adoptive
placements‖); id. § 78B-6-102(5)(c) (stating that ―adoptive children
have a right to permanence and stability in adoptive
placements‖).
                                  B
    ¶30 By statute, a child under the age of 18 may be placed for
adoption only upon consent of certain listed persons or after
termination of certain persons‘ parental rights. See UTAH CODE
§ 78B-6-120. The list of persons whose consent is generally
required includes a man who is recognized as the father of a child
―by operation of law under Section 78B-15-204.‖ Id. § 78B-6-

                                  8
                        Cite as: 2021 UT 20
                       Opinion of the Court

120(1)(b)(i). Section 78B-15-204(1)(c), in turn, provides that ―[a]
man is presumed to be the father of a child‖ if both of two
conditions are met: (1) ―before the birth of the child, he and the
mother of the child married each other in apparent compliance
with law, even if the attempted marriage is or could be declared
invalid‖; and (2) ―the child is born during the invalid marriage or
within 300 days after its termination by death, annulment,
declaration of invalidity, or divorce or after a decree of
separation.‖ Id. § 78B-15-204(1)(c).
    ¶31 The district court held that J.S.P. did not meet these
requirements as a matter of law. First, it held that J.S.P. and K.C.
had not married ―in apparent compliance with law‖ because their
marriage was ―absolutely void without any legal process‖ under
New Hampshire law. Second, it concluded that C.C. had not been
born ―within 300 days after‖ termination of the marriage because
the marriage ―terminated‖ on the day it was entered into or at the
latest when K.C. (and presumably J.S.P.) learned that her divorce
from her ex-husband had been finalized (in November 2015).
    ¶32 We review the district court‘s summary judgment
decision de novo. Bahr v. Imus, 2011 UT 19, ¶ 16, 250 P.3d 56
(holding that we ―review summary judgments for correctness,
giving no deference to the trial court‘s decision‖). And we reverse.
First, we hold that the 2013 marriage was entered into in
―apparent compliance with law‖ given that it was solemnized
under an official marriage license and resulted in the issuance of a
genuine certificate of marriage. Second, we conclude that the child
was born within the required time frame—―during the invalid
marriage or within 300 days after its termination‖ by one of the
means prescribed by statute.
                                 1
    ¶33 The marriage that J.S.P. and K.C. attempted to enter into
in 2013 admittedly was invalid. Because K.C.‘s marriage to
another man was still intact at that time, the attempted marriage
was a bigamous one. It is undisputed, moreover, that K.C. was
aware of the fact that her former marriage was still intact. And
that rendered the attempted marriage to J.S.P. invalid ab initio—
―absolutely void without any legal process.‖ See N.H. REV. STAT.
§ 458:1 (providing that a marriage entered into by a person who
has a former, living spouse is ―absolutely void without any legal
process‖ if the person knows that the former marriage has ―not
been legally dissolved‖).


                                 9
                       In re Adoption of C.C.
                       Opinion of the Court
    ¶34 The district court granted the motion for summary
judgment on this basis. But that was error. A presumed father‘s
statutory status cannot be defeated by a determination that the
marriage was invalid or void at the outset. That is clear from the
plain language of the statute, which provides that presumed
fatherhood arises from an ―attempted marriage‖ in ―apparent
compliance with law‖—―even if‖ such ―attempted marriage is or
could be declared invalid.‖ UTAH CODE § 78B-15-204(1)(c).
    ¶35 Perhaps there is ambiguity in some of the statutory words
when read in isolation. Sometimes apparent means ―obvious‖ or
―manifest.‖ Apparent, BLACK‘S LAW DICTIONARY (11th ed. 2019).
And in that sense, the 2013 marriage was not in ―apparent
compliance with law.‖ But we do not interpret statutory words in
isolation. We read them in context. See Olsen v. Eagle Mountain
City, 2011 UT 10, ¶ 9, 248 P.3d 465 (noting that ―the statutory text
may not be ‗plain‘ when read in isolation, but may become so in
light of its linguistic, structural, and statutory context‖). And here
the context forecloses the ―obvious‖ or ―manifest‖ sense of
apparent. The statute is using apparent in the alternative sense of
―ostensible‖ or ―seeming.‖ Apparent, BLACK‘S LAW DICTIONARY
(11th ed. 2019). That is clear from the above-noted fact that a
presumed father‘s statutory status arises from an ―attempted
marriage‖ even if it ―is or could be declared invalid.‖
    ¶36 An attempted marriage is thus in ―apparent compliance‖
with the law where it is entered into in ostensible or seeming
compliance with the law. That requirement is met where the
would-be spouses apply for and receive a marriage license and
procure an official certificate of marriage. See N.H. REV. STAT.
§ 457:38 (stating that a marriage certificate is ―evidence of the fact
of‖ a marriage in New Hampshire); UTAH ADMIN. CODE r. 162-2f-
207(3)(a)(i)(A) (listing a marriage certificate as ―official
documentation‖ to be used when a person is reporting a name
change for official licensing); id. 436-5-3 (allowing a father to be
added to a child‘s birth certificate ―if the natural parents submit a
sworn acknowledgement of paternity, a certified copy of the
marriage certificate and pay the required fee‖).
    ¶37 The adoptive parents assert that at least one (if not both)
of the parties to the 2013 attempted marriage knew that it was not
in ―apparent compliance‖ with the law. And they ask us to affirm
summary judgment in their favor on that basis.
    ¶38 We reject that request as incompatible with the governing
statute. Admittedly, we can identify related provisions of law that

                                 10
                            Cite as: 2021 UT 20
                          Opinion of the Court

prescribe a requirement of knowledge or good faith belief of a
spouse.2 But this statute includes no such requirement. And we
are in no position to graft one onto it. See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS 93 (2012) (speaking of the ―omitted case‖ canon—the
principle that ―[n]othing is to be added to what the text states or
reasonably implies‖); Bryner v. Cardon Outreach, LLC, 2018 UT 52,
¶ 21, 428 P.3d 1096 (―We will not infer substantive terms into the
text [of a statute] that are not already there.‖ (citation and internal
quotation marks omitted)); Penunuri v. Sundance Partners, Ltd.,
2013 UT 22, ¶ 33, 301 P.3d 984 (emphasizing that we ―resist the
temptation to add language or meaning to [a statute] . . . where no
hint of it exists in the text‖ (citation and internal quotation marks
omitted)).
    ¶39 We reverse the first ground for the district court‘s
summary judgment order on this basis. We hold that J.S.P.
entered into an attempted marriage in apparent compliance with
law by applying for and receiving a marriage license and
procuring a certificate of marriage. And we conclude that J.S.P.‘s
status as presumed father is not defeated by the legal invalidity of
the attempted marriage or by the fact that J.S.P. or K.C. may have
been aware of the invalidity of the marriage.



______________________________________________________________________________
    2 See UTAH CODE § 76-7-101(1) (stating that a person ―is guilty
of bigamy‖ only if they ―know[] or reasonably should know‖ that
they or their spouse ―are legally married to another individual‖);
id. § 30-1-3 (―When a marriage is contracted in good faith and in the
belief of the parties that a former spouse, then living and not
legally divorced, is dead or legally divorced, the issue of such
marriage born or begotten before notice of the mistake shall be the
legitimate issue of both parties.‖ (emphases added)); N.H. REV.
STAT. § 639:1 (―A person is guilty of a class B felony if, having a
spouse and knowing that he is not legally eligible to marry, he
marries another.‖ (emphasis added)); id. § 458:1 (―All marriages
prohibited by law . . . where either [party] has a former wife or
husband living, knowing such wife or husband to be alive and
knowing that their marriage had not been legally dissolved, if
solemnized in this state, shall be absolutely void without any legal
process.‖ (emphasis added)).


                                     11
                       In re Adoption of C.C.
                       Opinion of the Court
                                  2
    ¶40 That leaves the question whether C.C. was born ―during
the invalid marriage or within 300 days after its termination by
death, annulment, declaration of invalidity, or divorce or after a
decree of separation.‖ UTAH CODE § 78B-15-204(1)(c). The district
court found that this criterion was not met because the marriage
was ―terminated‖ on ―the same day‖ it was entered into, or at the
latest in November 2015 when K.C. (and presumably J.S.P.)
learned that K.C.‘s divorce from her former husband was
finalized. But this, too, was error.
    ¶41 The statute draws a clear distinction between the
invalidity of a marriage in the first instance and the mechanisms
envisioned for its subsequent termination. A presumed father‘s
status remains intact if the child is born ―during the invalid
marriage or within 300 days after its termination‖ by one of the
mechanisms set forth by statute. Id. (emphasis added). And that
makes it clear that the legal invalidity of a marriage alone is not a
terminating event—or a basis for cutting off a presumed father‘s
status.
    ¶42 C.C. was born ―during‖ J.S.P.‘s ―invalid marriage‖ to K.C.
That is clear from the fact that the marriage was not terminated by
one of the mechanisms specified by statute—―by death,
annulment, declaration of invalidity, or divorce or after a decree
of separation.‖ Id. Those are the only terminating events that
could cut off J.S.P.‘s presumed father status under section 78B-15-
204(1)(c). And the absence of any of those terminating events
reinforces the conclusion that C.C. was born ―during‖ an ―invalid
marriage.‖
    ¶43 An invalid marriage is not ―terminated‖ for purposes of
section 78B-15-204(1)(c) just because it is legally void. Nor is it
terminated, as the district court seemed to suggest, when the
parties to an attempted marriage learn that it was void when
initially entered into—as in this case, when K.C. (and presumably
J.S.P.) learned that K.C.‘s divorce from her former marriage had
been entered in November 2015. Receipt of notice of the divorce
may have given J.S.P. a clear basis for concluding that the 2013
marriage had been void ab initio. And it could have highlighted a
potential basis for J.S.P. or K.C. to have initiated an action seeking
a ―declaration of invalidity‖—a proceeding that could have cut off
J.S.P.‘s presumed father status for a child born 300 days or more
after issuance of such declaration. See id. § 30-1-17.2. But notice of
invalidity of the marriage or of a basis to seek to declare its

                                 12
                            Cite as: 2021 UT 20
                          Opinion of the Court

invalidity is not a basis for cutting off a presumed father‘s
statutory status under section 78B-15-204(1)(c).
   ¶44 An action seeking a declaration of invalidity was not
necessary to invalidate the 2013 marriage as a matter of New
Hampshire law. See N.H. REV. STAT. § 458:1 (providing that a
bigamous marriage is ―absolutely void without any legal
process‖). But it is necessary as a matter of Utah law. Or at least it
is a precondition to foreclosing J.S.P.‘s statutory status as a
presumed father under a statute that prescribes an exclusive list of
means of termination of such status.3
    ¶45 J.S.P. was thus C.C.‘s presumed father under section 78B-
15-204(1)(c) because the child was born ―during‖ J.S.P.‘s ―invalid
marriage‖ to K.C. and before any events that would have
terminated the marriage and started the clock on the statutory 300
days. We reverse the entry of summary judgment to the extent it
rested on a contrary conclusion.
                                     III
   ¶46 We uphold our appellate jurisdiction and reverse the
entry of summary judgment against J.S.P. And we reverse and
remand to the district court for further proceedings consistent
with our decision.



______________________________________________________________________________
    3 J.S.P.‘s presumed father status would not give him a
conclusive, perpetual claim of parental rights as to any children
ever born to K.C. By statute, a presumed father‘s paternity is
rebuttable in proceedings initiated under Utah Code section 78B-
15-607.
    Other states provide additional mechanisms for cutting off a
presumed father‘s status, as by establishing that the status does
not apply to a child born during a marriage that is ―invalid
without a court order‖ where the child is born 300 days or more
after the parties cease ―cohabitation.‖ See N.H. REV. STAT. § 168–
B:2(V)(b)(2) (providing for such a limitation). Our legislature is
certainly free to consider amending our law to add such a
provision. But it has not done so here (and such a provision
would not aid these adoptive parents in any event, as it appears to
be undisputed that K.C. and J.S.P. were cohabiting at the time of
C.C.‘s conception).


                                     13
                      In re Adoption of C.C.
                      Opinion of the Court
   ¶47 In so doing, we of course take no position on the
appropriate disposition of the petition for adoption of C.C. or on
any eventual question as to whether the child should be placed
with J.S.P. We hold only that J.S.P. qualifies as a presumed father
under Utah Code section 78B-15-204(1)(c) because he and C.C.‘s
mother entered into an attempted marriage in apparent
compliance with law and the child was born during the invalid
marriage.




                                14